DETAILED ACTION
The following is a Final Office Action in response to communications filed January 5, 2022.  Claims 1, 3–6, 8–9, 11–12, 14–15, and 17–18 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.  However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
With respect to Step 2A Prong One, Applicant asserts that the claims do not recite an abstract idea because the claims do not recite mathematical concepts.  Examiner disagrees.  As an initial matter, Examiner notes that the rejection of record primarily asserts that the claims recite certain methods of organizing human activity.  As a result, Applicant’s remarks do not fully address the rejection of record and are not persuasive.
Examiner further maintains that each “generating” element of the independent claims recites a mathematical concept in view of Applicant’s Specification.  More 
With respect to Step 2A Prong Two, Applicant submits that the claim 15 step to “automatically generate” integrates the abstract idea into a practical application.  Examiner disagrees.  Examiner maintains that the identified element further recites certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the element describes managing suggested actions for improving safety leadership.  As a result, the claimed element is an abstract element under Step 2A Prong One and, in view of MPEP 2106.04(d)(II), is not an additional element for consideration under Step 2A Prong Two.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims is reasserted below.
Applicant’s remarks with respect to the pending rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant assets that combination of record does not disclose amended claims 1, 9, and 15 because Ehrman does not disclose “wherein the respective safety leadership performance rate is based on a combination of factors … and is inversely proportional 
Examiner notes that the claimed element is rejected over a combination of references.  More particularly, the rejection of record asserts that AlSaud discloses calculating a respective safety leadership performance rate according to groups of human performers and hours works worked by those human performers; and Ehrman is asserted as narrowly disclosing a safety rate that is inversely proportional to hours worked.  Notably, the rejection of record asserts that Ehrman discloses a safety rate of an entity rather than a supervisory group.  As a result, Applicant’s remarks are not persuasive under MPEP 2145(IV) because “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references,” and Examiner maintains that the combination of references disclose the element, as presented.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recite “the plurality of supervisory groups” in the “integrating” element and “the respective section safety leadership performance rate for each of the a plurality of supervisory groups represented by the plurality of supervisory scorecards” and “[[the]] a respective section safety leadership performance rate for each of the two or more sections” in the step for “generating a safety leadership performance curve”..
In view of the above, claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–8, 10–14, and 16–20, which depend from claims 1, 9, and 15, inherit the deficiencies described above.  As a result, claims 2–8, 10–14, and 16–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 12, and 18 recite “a respective section safety leadership performance rate of each section of the two or more sections”.  However, claims 1, 9, and 15, previously recite a “respective section safety leadership performance rate for each of the two or more sections”.  As a result, the scope of claims 4, 12, and 18 is indefinite because it is unclear whether Applicant intends for the section rate of claims 4, 12, and 18 to reference the section rate of claims 1, 9, and 15 or intends to introduce a second, different rate.

In view of the amendments to claims 1, 9, and 15, and for purposes of examination, claims 4, 12, and 18 are interpreted as reciting “wherein the generating the safety leadership performance curve plotting the respective section safety leadership performance rate for each of the two or more sections of the organization to [[the]] respective positions on the safety leadership performance curve comprises calculating [[a]] the respective section safety leadership performance rate of each section of the two or more sections as a weighted average of respective safety leadership performance rates of the respective supervisory groups within each section.”
Finally, claim 17 recites “calculating a respective SLP rate of each supervisory scorecard of the plurality of supervisory scorecards, wherein the respective SLP rate is based on a combination of factors in the plurality of supervisory scorecards and is inversely proportional to risk-based hours worked by the plurality of supervisory groups represented by the plurality of supervisory scorecards.”  Examiner notes, however, that claim 15 is amended to include the same claim language.  As a result, the scope of claim 17 is indefinite because it is unclear whether Applicant intends for the claim 17 recitation of “a respective SLP rate” to reference the “”respective safety leadership performance rate” of claim 15 or intends to introduce a second, different rate.  
For purposes of examination, and in view of the amendments to claims 4, 12, and 15, claim 17 is interpreted as reciting “
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “determining a respective score in each category of a plurality of general categories …”; “receiving input from at least one manager of the first supervisory group …”; “generating a first supervisory scorecard describing the safety leadership performance of the first supervisory group…”; “integrating at least a portion of the first supervisory scorecard into a section scorecard …”; and “generating a safety leadership performance curve, wherein the respective section safety leadership 
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the elements describe a process for evaluating safety performance of an organization.  Additionally, each “generating” element further recites mathematical concepts because the elements describe a mathematical calculation or relationship in view of Applicant’s Specification.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 15 include substantially similar limitations to those included in independent claim 1.  With respect to claim 15, the step to “automatically generate” further recites certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the element describes managing suggested actions for improving safety leadership.  As a result, claims 9 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8, 10–14, and 16–20 further describe the process for evaluating safety performance of an organization.  As a result, claims 2–6, 8, 10–14, and 16–20 similarly recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people.  Further, claims 3, 4, 11, 12, 17, and 18 recite mathematical concepts because the elements expressly recite mathematical calculations.  Still further, claims 5, 13, and 19 recite mental processes because the claims describe observations that could be practically performed in the 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 1 includes a computer.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the computing element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 15 include substantially similar limitations to those presented with respect to claim 1.  Although claim 9 further includes a memory and one or more processors and claim 15 further includes a computer readable storage medium, the additional elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 9 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–6, 8, 10–14, and 16–20 do not include any additional elements beyond those recited with respect to independent claims 1, 9, and 15.  As a result, claims 2–6, 8, 10–14, and 16–20 do not include any additional elements that integrate the abstract 
Claim 7 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 7 includes a step for “interfacing with one or more external sources to import data”.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element is an insignificant extrasolution activity to the judicial exception.  As a result, claim 7 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 1 includes a computer.  The additional element does not amount to significantly more than the abstract idea because the computing element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 15 include substantially similar limitations to those presented with respect to claim 1.  Although claim 9 further includes a memory and one or more processors and claim 15 further includes a computer readable storage medium, the additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are 
Claims 2–6, 8, 10–14, and 16–20 do not include any additional elements beyond those recited with respect to independent claims 1, 9, and 15.  As a result, claims 2–6, 8, 10–14, and 16–20 do not include any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claim 7 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 7 includes a step for “interfacing with one or more external sources to import data”.  The additional element does not amount to significantly more than the abstract idea because the additional element is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes receiving or transmitting data as well-understood, routine, and conventional computer functionality.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 7 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 15–20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a computer readable storage medium, and the broadest reasonable interpretation of a computer readable storage medium includes a signal.  Although paragraph 62 of Applicant’s Specification discloses various exemplary storage media, Applicant’s specification omits any specific definition of the claimed “computer readable storage medium.”  As a result, the broadest reasonable interpretation of this claim includes transitory signals, and transitory signals are non-statutory subject matter.  Accordingly, claims 15–20 are rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over AlSaud et al. (U.S. 2016/0328641) in view of Zhao et al. (U.S. 2017/0109679), and in further view of Heinrich et al. (U.S. 2012/0162265) and Ehrman et al. (U.S. 2014/0358645).
Claims 1, 9, and 15:  AlSaud discloses a computer-implemented (See FIG. 4) method comprising: 
determining a respective correlation in each category of a plurality of general categories related to safety leadership performance of a first supervisory group in an organization (See paragraphs 39–40 and 43, wherein correlation values are determined for a plurality of categories related to safety performance in an organization); 
receiving input from at least one entity of the first supervisory group related to the safety leadership performance of the first supervisory group (See paragraphs 24 and 41, wherein survey or questionnaire information is received); 
generating a first supervisory scorecard describing the safety leadership performance of the first supervisory group, wherein the first supervisory scorecard comprises an overall score based at least in part on each respective score in the plurality of general categories and the at least one input (See paragraphs 1 and 54, wherein current safety KPIs are generated for any given level of an organization, including individuals, departments, and others; see also paragraph 52, wherein floor-level KPIs are disclosed, and paragraph 55, wherein individuals, groups, buildings, or other entity KPIs are disclosed, such that KPIs may be implicitly generated at any given operational level); 
integrating at least a portion of the first supervisory scorecard into a section scorecard describing the safety leadership performance of two or more sections of the organization, wherein the first supervisory group is part of the two or more sections (See paragraphs 1 and 54–55, wherein current safety KPIs are generated for any given level 
wherein the integrating the at least the portion of the first supervisory scorecard into the section scorecard describing the safety leadership performance of the two or more sections of the organization comprises calculating a respective safety leadership performance rate of each supervisory scorecard of a plurality of supervisory scorecards, wherein the respective safety leadership performance rate is based on a combination of factors in the plurality of supervisory scorecards and hours worked by the plurality of supervisory groups represented by the plurality of supervisory scorecards (See paragraphs 1 and 54–55, wherein current safety KPIs are generated for any given level of an organization; paragraph 40, wherein KPI metrics are calculated based on a combination of categorical factors; and paragraph 47, wherein employee behavioral considerations include hours worked); and 
generating a safety leadership performance table describing the respective section safety leadership performance rate for each of the two or more sections of the organization plotted on the safety leadership performance table, based at least in part on the first supervisory scorecard for the first supervisory group (See paragraphs 54–55, wherein report tables describing safety KPI information for individuals, groups, buildings, and/or other entities is generated).  AlSaud does not expressly disclose the remaining claim elements.
Zhao discloses determining a respective score in each category of a plurality of general categories (See paragraphs 35–36, wherein performance metrics are determined for each category of a performance KPI); 

generating a performance chart, wherein the respective section performance rate for each of the two or more entities of the organization is plotted on the performance chart, based at least in part on the first supervisory scorecard for the first supervisory group (See FIG. 3B and paragraphs 56–57, wherein performance metrics are charted; see also paragraph 40, wherein aggregate KPI data is produced with respect to one or more groupings of representatives).
AlSaud discloses a system directed to analyzing and managing safety KPI metrics.  Similarly, Zhao discloses a system directed to analyzing KPI metrics for customer representatives.  Each reference discloses a system directed to analyzing KPI metrics.  The technique of utilizing manager data in performance mapping is applicable to the system of AlSaud as they each share characteristics and capabilities; namely, they are directed to analyzing KPI metrics.
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zhao to the teachings of AlSaud would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate KPI metric analysis into similar systems.  Further, applying manager data in 
Heinrich discloses generating a performance curve, wherein rates are plotted on the curve (See FIG. 23b and paragraph 227, wherein performance curves are disclosed with respect to KPI values).
As disclosed above, AlSaud discloses a system directed to analyzing and managing safety KPI metrics, and Zhao discloses a system directed to analyzing KPI metrics for customer representatives.  Heinrich discloses a system for visually analyzing KPI metrics.  Each reference discloses a system directed to analyzing KPI metrics.  The technique of utilizing performance curve mapping is applicable to the systems of AlSaud and Zhao as they each share characteristics and capabilities; namely, they are directed to analyzing KPI metrics.
One of ordinary skill in the art would have recognized that applying the known technique of Heinrich would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Heinrich to the teachings of AlSaud and Zhao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate KPI metric analysis into similar systems.  Further, applying performance curve mapping to AlSaud and Zhao would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow 
Ehrman discloses wherein the safety leadership performance rate is based on a combination of factors and is inversely proportional to risk-based hours worked by the entity (See paragraph 58, wherein a safety rate KPI is determined as a measure of impacts per activity hour).
As disclosed above, AlSaud discloses a system directed to analyzing and managing safety KPI metrics, Zhao discloses a system directed to analyzing KPI metrics for customer representatives, and Heinrich discloses a system for visually analyzing KPI metrics.  Ehrman discloses a system directed to monitoring performance to determine KPI metrics.  Each reference discloses a system directed to analyzing KPI metrics.  The technique of utilizing an inversely proportional rate is applicable to the systems of AlSaud, Zhao, and Heinrich as they each share characteristics and capabilities; namely, they are directed to analyzing KPI metrics.
One of ordinary skill in the art would have recognized that applying the known technique of Ehrman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ehrman to the teachings of AlSaud, Zhao, and Heinrich would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate KPI metric analysis into similar systems.  Further, applying an inversely proportional rate to AlSaud, Zhao, and Heinrich would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

With respect to claim 15, AlSaud further discloses a computer program product comprising a computer-readable medium (See paragraph 75); and automatically remediating the safety leadership performance of the first section responsive to the section SLP rate of the first section failing to meet a threshold (See paragraphs 31 and 55, wherein alert thresholds are defined for individuals, groups, buildings, and/or other entities).
Claims 2, 10, and 16:  Although AlSaud discloses safety leadership performance (See citations above), AlSaud does not expressly disclose the remaining limitations of claim 2.
Zhao discloses wherein the receiving input from the at least one manager of the first supervisory group in the at least one manager category related to the performance of the first supervisory group comprises: receiving a first input from a first manager in a first manager category related to the performance of the first supervisory group, wherein the first manager is a direct manager of the first supervisory group; receiving a second input from a second manager in a second manager category related to the performance of the first supervisory group, wherein the second manager is an indirect manager of the first supervisory group; and wherein the overall score of the first supervisory scorecard is based at least in part on the first input from the first manager and the second input from the second manager (See paragraph 31, wherein performance metrics are based on qualitative feedback from managers and/or other individuals; paragraph 39, wherein 
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3, 11, and 17:  AlSaud further discloses the computer-implemented method of claim 1, wherein the integrating the at least the portion of the first supervisory scorecard into the section scorecard describing the safety leadership performance of the two or more sections of the organization further comprises: aggregating data from the plurality of supervisory scorecards, representing a plurality of supervisory groups of the organization, into section data describing safety leadership performance of a first section of the two or more sections (See paragraphs 1 and 54–55, wherein current safety KPIs are generated for any given level of an organization, and wherein lower-level KPI scorecard information is implicitly integrated to produce higher-level KPI scorecards).
With respect to claim 17, AlSaud further discloses calculating a respective SLP rate of each supervisory scorecard of the plurality of supervisory scorecards, wherein the respective SLP rate is based on a combination of factors in the plurality of supervisory scorecards and hours worked (See paragraphs 1 and 54–55, wherein current safety KPIs are generated for any given level of an organization; paragraph 40, wherein KPI metrics are calculated based on a combination of categorical factors; and paragraph 47, wherein employee behavioral considerations include hours worked).  AlSaud, Zhao, and Heinrich do not expressly disclose the remaining claim elements.

One of ordinary skill in the art would have recognized that applying the known technique of Ehrman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4, 12, and 18:  Although AlSaud discloses generating safety leadership performance rates with respect to two or more sections of the organization (See citations above), AlSaud does not expressly disclose the remaining elements of claim 4.
Zhao discloses wherein the generating the chart mapping the respective rates of the two or more entities of the organization to respective positions on the chart comprises calculating a respective rate of each entity of the two or more entities as a weighted average of the respective rates of the respective groups within each entity (See paragraph 64, wherein a weighted average is utilized to determine a KPI metric; see also paragraph 35).
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  AlSaud and Zhao do not expressly disclose a curve.
Heinrich discloses a curve (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Heinrich would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 5, 13, and 19:  Although AlSaud discloses safety ratings with respect to each section (See citations above), AlSaud does not expressly disclose the remaining elements of claim 5.
Zhao discloses categorizing each section of the two or more sections based on where each section falls on the chart (See FIG. 3B and paragraphs 56–57, wherein entities are categorized with respect to chart placement; and see paragraph 40, wherein KPI analysis includes aggregating KPI metrics with respect to groupings of representatives).   
One of ordinary skill in the art would have recognized that applying the known technique of Zhao would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  AlSaud and Zhao do not expressly disclose a curve.
Heinrich discloses a curve (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Heinrich would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6 and 14:  AlSaud discloses the computer-implemented method of claim 3, further comprising automatically remediating the safety leadership performance of the first section responsive to a section safety leadership performance rate of the first section failing to meet a threshold (See paragraphs 31 and 55, wherein alert thresholds are defined for individuals, groups, buildings, and/or other entities).
Claim 7:  AlSaud discloses the computer-implemented method of claim 3, further comprising interfacing with one or more external sources to import data used in 
Claims 8 and 20:  AlSaud discloses the computer-implemented method of claim 1, further comprising notifying each of the two or more sections of the respective positions of the two or more sections on the safety leadership performance score (See paragraph 54, wherein granular safety reports are generated for one or more appropriate individuals).  AlSaud and Zhao do not expressly disclose a curve.
Heinrich discloses a curve (See citations above).
One of ordinary skill in the art would have recognized that applying the known technique of Heinrich would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623